Citation Nr: 1115096	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 2009 to May 17, 2009, and from July 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to November 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which denied continued a 30 percent evaluation for service-connected PTSD.  

In a subsequent July 2009 rating decision, the RO assigned a temporary total evaluation effective from May 18, 2009 to July 1, 2009 based on the Veteran's hospitalization in excess of 21 days. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2011; the hearing transcript has been associated with the claims file.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety and depression, sleep impairment, irritability, anger, problems with memory, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a February 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The February 2009 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in March 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contains a discussion of the Veteran's occupational and social impairment due to his service-connected PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

The Veteran was assigned a 30 percent disability rating for PTSD under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2010); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

VA treatment records and Vet Center records dated in 2009 show that the Veteran has been treated for PTSD. The Veteran's GAF scores ranged from 45 to 60.  He was treated with psychotherapy and with multiple medications.

A March 2009 VA examination included a review of the claims file and a discussion of his medical history.  The Veteran was treated at VA for polysubstance dependence from December 2008 to February 2009.  He took Trazodone for sleep.  The Veteran had never been married and had no children.  At the time of the examination, he was living at a half-way house.  A mental status examination shows that the Veteran's appearance was clean and casual.  He was oriented to time, place, and person.  The Veteran's speech was spontaneous; his mood was good; and his affect was appropriate.  The Veteran was able to do serial sevens and spell a word forward and backward.  Thought process and content were unremarkable.  The Veteran did not have delusions, hallucinations, obsessive or ritualistic behavior, or homicidal and suicidal thoughts.  He did not have panic attacks.  With respect to judgment and insight, the Veteran understood the outcome of behavior and understood that he had a problem.  The Veteran had evidence of sleep impairment.  Impulse control was good.  Remote, recent, and immediate memory were normal.  The Veteran was not employed at the time of the examination.  He reported that he was terminated from his last job in June 2008 because he did not show up for work.  He reported that he was terminated from his previous job in 2007 because he did not want to work the overtime hours.  The Veteran was diagnosed with alcohol dependence and cocaine dependence, both in early remission, and PTSD.  The Veteran was assigned a GAF score of 60.  

With respect to the Veteran's social and interpersonal relationships, the VA examiner stated that the Veteran avoided crowds and did not like to socialize.   However, the VA examiner found that the Veteran's symptoms were not such that they would interfere with his ability to maintain gainful employment.  The Veteran was actively seeking employment.  At the time of the examination, the Veteran's prognosis was found to be fair.  He had not received any treatment for his PTSD except Trazodone to help with sleep.  The VA examiner found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  He had deficiencies in mood, but not in judgment, thinking, family relations, and work.  The Veteran did not have reduced reliability and productivity due to PTSD symptoms.  The VA examiner found that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  

VA treatment records and Vet Center records dated in 2009 show that the Veteran's PTSD symptoms include anxiety, depression, sleep difficulty, anger, irritability, and avoidance of people or isolation.  Mental status examinations show that the Veteran was alert and oriented in all three spheres.  He was clean or fairly groomed.  Speech was normal.  Mood was noted as anxious or dysphoric.  The Veteran denied psychotic symptoms and denied suicidal or homicidal thoughts.  Insight and judgment were fair.  Thought processes were logical and goal directed.  The Veteran had chronic sleep impairment and frequent nightmares.  He also reported having problems with anger and irritability.  The Veteran had been admitted to the Steps House homeless Veteran's program and had continued living there during the course of the appeal.  He was unemployed.  A February 2009 Vet Center intake report shows that the Veteran reported having no friends or family relationships.  Medical records show that the Veteran's adoptive mother was deceased.  He appeared to have little contact with his brother who he grew up with and had no contact with his sisters.      

In various lay statements and during the Veteran's Board hearing, he reported having trouble with memory and concentration.  During the Veteran's January 2011 Board hearing, he reported having panic or anxiety attacks.  He took medication for sleep difficulty.  He also described a history of poor work attendance due to problems with managing his anger.  At the time of the hearing, the Veteran was still involved in the homeless Veterans' residential program.  He reported having no friends, and he was not in contact with his family members at that time.  

VA treatment records, a VA examination report, Vet Center records, and a Board hearing transcript show that the Veteran's PTSD symptoms include anxiety and depression, sleep impairment, irritability, anger, problems with memory, and difficulty in establishing and maintaining effective work and social relationships.  In the present case, the Veteran exhibits PTSD symptomatology as described for 30 percent, 50 percent, and 70 percent evaluations.  In that regard, the Veteran's symptoms such as depressed mood, anxiety, chronic sleep impairment, and mild memory loss are characteristic of his 30 percent assigned evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran, however, also is shown to have disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships as described for a higher 50 percent evaluation, as well as difficulty in adapting to stressful circumstances as described for a 70 percent evaluation.  Id.  The Board finds that the Veteran's overall disability picture, as evidence by the record, is most consistent with a higher 50 percent evaluation where his PTSD results in occupational and social impairment with reduced reliability and productivity due to the symptomatology as described above.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Veteran's GAF scores, which range from 45 to 60, and reflect moderate to severe symptoms or moderate difficulty in social and occupational functioning or serious symptoms or any serious impairment in social or occupational functioning.  See DSM-IV at 46-47.  The Veteran's most recent VA treatment reports reflect a GAF score of 55, and show that his symptomatology is moderate.  This is consistent with a 50 percent rating for PTSD. The Board finds that a higher 50 percent rating for PTSD is warranted based on the medical evidence of record.

The Board finds that a higher 70 percent evaluation is not warranted where the Veteran's PTSD is not shown to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms described for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Although the Veteran is shown to have some deficiencies in work, family relations, and mood, he was not shown to have deficiencies with judgment or thinking.  Mental status examinations completed during the Veteran's VA examination and during the course of his VA treatment do not reflect any problems with judgment and thinking.  The Veteran did not have any evidence of suicidal ideation or obsessional rituals as described for a 70 percent evaluation.  His speech was not illogical, obscure, or irrelevant as described for a 70 percent evaluation.  The Veteran is shown to have symptoms of anxiety and depression; however, his symptoms do not affect his ability to function independently, appropriately, and effectively.  Mental status examinations do not reflect impaired impulse control, spatial distortion, or neglect of personal appearance or hygiene.  The Veteran had some difficulty adapting to stressful circumstances due to PTSD, as evidenced by his problems with irritability, anger, and anxiety; however, these symptoms were considered in assigning his 50 percent evaluation for PTSD. Although the Veteran had no friends and little contact with his family, it is not clear that he is unable to establish and maintain effective relationships.  The Board finds, overall, that the Veteran's disability picture is not consistent with a higher 70 percent evaluation for PTSD and is better represented by a 50 percent evaluation for PTSD.  

The record does not indicate total occupational and social impairment, due to such symptoms as described for a 100 percent evaluation for PTSD. Although evidence of record shows that the Veteran was not employed, and the Veteran clearly has evidence of difficulty with maintaining employment, a March 2009 VA examination shows that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  The VA examiner found that the Veteran's symptoms were not such that they would interfere with his ability to maintain gainful employment.  The Veteran's symptomatology as shown by his GAF scores is for the most part moderate in degree.  The Board finds that the Veteran's PTSD symptomatology is not of the severity indicated for a 100 percent rating.

Consideration of Lay Evidence

In reaching the above conclusions, with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his PTSD.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence and testimony with respect to his current symptomatology and the severity of such during his Board hearing, in lay statements, during his VA examination, and during the course of his medical treatment.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered lay evidence in evaluating the Veteran's assigned ratings.  The Board notes, however, that the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports, where relevant, have also been accorded greater probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Although the Veteran is shown to have gone through a period of hospitalization due to treatment for his service-connected PTSD, the Board finds that this period of hospitalization has been adequately addressed by the Veteran's temporary total rating during that time period.  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is no indication that the Veteran's PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 50 percent rating, but no more, is granted for PTSD subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


